DETAILED ACTION
Notice of Pre-AIA  or AIA  Status:
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  “radical” should be rewritten to be –radial--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 10 and 20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding Claims 10 and 20, the limitation “a thermal grease positioned between the at least one first heat exchange pipe and the at least one second heat exchange pipe” in ll. 2 is indefinite, in context, since it cannot be discerned how a thermal grease is positioned between the pipes, wherein the preceding Claim (Claim 18), proffers a surface contact between the pipes, eliminating a space for said thermal grease. For Examination purposes and in accordance with the specification and drawings, the claims will be Examined as written, however further clarification is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Grabon (US PG Pub. 2009/0114380) in view of Yoshida et al. (US PG Pub. 20110271711) hereinafter referred to as Grabon and Yoshida, respectively.
Regarding Claim 1, Grabon discloses a heat exchanger comprising: 
a first heat exchanger (126) into or from which a first fluid flows or is discharged (show in figure 1); and 
a second heat exchanger (128) into or from which a second fluid flows or is discharged (shown in figure 1), the second heat exchanger being adjacent to the first heat exchanger (shown in figure 1), wherein 
the first heat exchanger and the second heat exchanger are rolled together (“To accomplish the rotation of first tube 102 and second tube 104, a rolling mechanism 138 may be used to apply force to the tubes”, ¶ [35]) in a roll shape (shown in figure 1, wherein the heat exchangers are displayed in a spiral shape), are alternately disposed in a radial direction (shown in figure 1), and are in direct contact with each other (“To overcome this problem, the preferred embodiment of the present invention uses metal tubes that are brazed together”, ¶ [30]), wherein 
the first heat exchanger (126) comprises at least one first heat exchange pipe (102) configured to provide a flow path for the first fluid (shown in figure 1), and 
the second heat exchanger (128) comprises at least one second heat exchange pipe (104) configured to provide a flow path for the second fluid (shown in figure 1), wherein 
the at least one second heat exchange pipe (104) comprises at least one partition plate configured to partition a second inner space of the at least one second heat exchange pipe (“the present invention allows microchannel flat tubes to be used in a liquid to liquid or liquid to two-phase medium heat exchanger”, ¶ [33], see also “Referring now to FIGS. 2 through 5, details of first module 126 are shown. It should be understood that second module 128 will have a similar structure”, ¶ [26], wherein the channels (140) are partitioned and “may be of any size and shape”, ¶ [32]) into at least two spaces, and
the at least one second heat exchange pipe (104) is disposed outside of the at least one first heat exchange pipe in the radical direction of the roll shape (shown in figure 1, wherein the second tube (104) has a larger diameter than the first tube (102)), and is rolled with a radius larger than a radius of the at least one first heat exchange pipe (shown in figure 1). Although Grabon states, “In one preferred embodiment, first tubes 102 of heat exchanger 100 have different structures than adjacent second tubes 104, based on the working fluid being carried through the tube. For example, if first tubes 102 were carrying water and second tubes 104 were carrying refrigerant in boiling or condensation, the size and shape of the tube, as well as the size, shape, and number of microchannels within the tubes could be varied to compensate for the different heat transfer coefficients and pressure drops on the water side and on the refrigerant side” ¶ [37], underline for emphasis), Grabon fails to explicitly disclose the at least one partition plate is not disposed in a first inner space of the at least one first heat exchange pipe.
Yoshida, also drawn to a spiral heat exchanger (see figure 8), teaches at least one second heat exchange pipe (41a) comprises at least one partition plate (shown in figure 9, being the wall that separate the fluid channels (47)) configured to partition a second inner space of the at least one second heat exchange pipe (shown in figure 9) and the at least one partition plate is not disposed in a first inner space of at least one first heat exchange pipe (22b). Yoshida states, “In the water heat exchanger of the present invention, the number of the water passageway holes formed inside the sparely holed flat pipe, which is the water pipe, is one or two. Thus, reducing the number of the water passageway holes to one or two makes it possible to simplify the formation of the sparely holed flat pipe and to adopt, for example, various methods as needed to form the sparely holed flat pipe” ¶ [11]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide Grabon with at least one partition plate not being disposed in a first inner space of the at least one first heat exchange pipe, as taught by Yoshida, the motivation being to regulate pressure drop within a flow path or to simplify the assembly of the tube thereby allowing the deployment  of various manufacturing methods.         
In product-by-process claims, as in Claim 1, “once a product appearing to be substantially identical is found and a 35 U.S.C. 103 rejection [is] made, the burden shifts to the applicant to show an unobvious difference” MPEP 2113.  	
This rejection under 35 U.S.C. 103 is proper because the "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted)…Furthermore, "[b]ecause validity is determined based on the requirements of patentability, a patent is invalid if a product made by the process recited in a product-by-process claim is anticipated by or obvious from prior art products, even if those prior art products are made by different processes." Amgen Inc. v. F. Hoffman-La Roche Ltd., 580 F.3d 1340, 1370 n 14, 92 USPQ2d 1289, 1312, n 14 (Fed. Cir. 2009). The limitations regarding “are rolled together in a roll shape” are drawn to methods of production and not the structural aspects of the instant invention.	
Regarding Claim 2, Grabon further discloses the first heat exchanger (126) further comprises: 
a first inner header (116) having a first inlet into which the first fluid flows (shown in figures 1 and 3); 
a first outer header (118) having a first outlet from which the first fluid is discharged and being spaced apart from the first inner header (shown in figures 1 and 3); and wherein
the at least one first heat exchange pipe (102) is disposed between the first inner header and the first outer header (shown in figures 1 and 3), 
the flow path connecting the first inner header and the first outer header (shown in figures 1 and 3).
Regarding Claim 3, Grabon further discloses the second heat exchanger (128) further comprises: 
a second outer header (120) having a second inlet into which the second fluid flows (shown in figure 1); 
a second inner header (122) having a second outlet from which the second fluid is discharged and being spaced apart from the second outer header (shown in figure 1) and wherein
the at least one second heat exchange pipe (104) is disposed between the second outer header and the second inner header (shown in figure 1), the flow path connecting the second outer header and the second inner header (shown in figure 1).
Regarding Claim 4, Grabon further discloses a flow path for the first fluid (112) is formed in an inner space of the first inner header (116, shown in figure 1); 
the flow path of the first fluid is formed in an inner space of the first outer header (118, shown in figure 1); 	
a flow path for the at least one first heat exchange pipe (102) includes a first end that communicates with the inner space of the first inner header (116), and a second end that communicates with the inner space of the first outer header (118); 
a flow path for the second fluid (114) is formed in the inner space of the second inner header (122), the flow path of the second fluid is formed in the inner space of the second outer header (120); and 
a flow path for the at least one second heat exchange pipe (104) includes a first end that communicates with the inner space of the second inner header (122), and a second end that communicates with the inner space of the second outer header (120, shown in figure 1).
Regarding Claim 5, Grabon further discloses the first fluid moves while drawing a spiral trajectory along the flow path for the at least one first heat exchange pipe (shown in figure 1), and the second fluid moves while drawing a spiral trajectory parallel to the spiral trajectory of the first fluid along the flow path for the at least one second heat exchange pipe (shown in figure 1).
Regarding Claim 6, Grabon further discloses the first inner header and the first outer header are elongated in a same direction (shown in figure 3); 
the at least one first heat exchange pipe (102) comprises a plurality of first heat exchange pipes (shown in figure 3), 
each of the plurality of first heat exchange pipes including the first inner space forming the flow path for the first fluid (shown in figure 5) and the plurality of first heat exchange pipes being sequentially arranged in a longitudinal direction of the first inner header (shown in figure 3); 
the second inner header and the second outer header are elongated in a longitudinal direction of the first inner header (shown in figure 1, wherein all headers of the heat exchangers (126 and 128) extend in the same direction); and 
the at least one second heat exchange pipe (104) comprises a plurality of second heat exchange pipes (shown in figure 3, see also ¶ [26]), 
each of the plurality of second heat exchange pipes including the second inner space forming the flow path for the second fluid (shown in figure 5, see also ¶ [26]) and the plurality of second heat exchange pipes (104) being sequentially arranged in a longitudinal direction of the second inner header (shown in figure 3, see also ¶ [26]).
Regarding Claim 7, Grabon further discloses each of the plurality of second heat exchange pipes comprises the at least one partition plate configured to partition the second inner space into at least two spaces (shown in figure 5, see also ¶ [26], wherein the channels (140) are partitioned and “may be of any size and shape”, ¶ [32]).
Regarding Claim 8, Grabon further discloses the at least one first heat exchange pipe comes in surface contact with the at least one second heat exchange pipe (“To overcome this problem, the preferred embodiment of the present invention uses metal tubes that are brazed together”, ¶ [30]).
Regarding Claim 9, Grabon further discloses the at least one first heat exchange pipe and the at least one second heat exchange pipe comprise a metallic material (”metal tubes” ¶ [30]) having elasticity (shown in figures 1 and 6-8, wherein the heat exchanger pipes are shown being rolled and therefore have a degree of elasticity).

Claims 1, 3, 8 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Grabon (US PG Pub. 2009/0114380) in view of Yoshida et al. (US PG Pub. 20110271711) hereinafter referred to as Grabon and Yoshida, respectively.
Regarding Claim 1, Grabon discloses a heat exchanger comprising: 
a first heat exchanger (126) into or from which a first fluid flows or is discharged (show in figure 1); and 
a second heat exchanger (128) into or from which a second fluid flows or is discharged (shown in figure 1), the second heat exchanger being adjacent to the first heat exchanger (shown in figure 1), wherein 
the first heat exchanger and the second heat exchanger are rolled together (“To accomplish the rotation of first tube 102 and second tube 104, a rolling mechanism 138 may be used to apply force to the tubes”, ¶ [35]) in a roll shape (shown in figure 1, wherein the heat exchangers are displayed in a spiral shape), are alternately disposed in a radial direction (shown in figure 1), and are in indirect contact with each other (“the quality of thermal contact between adjacent tubes may be increased by using a high conductivity grease, a glue, or by means of a mechanical bonding process” ¶ [30], underline for emphasis), wherein 
the first heat exchanger (126) comprises at least one first heat exchange pipe (102) configured to provide a flow path for the first fluid (shown in figure 1), and 
the second heat exchanger (128) comprises at least one second heat exchange pipe (104) configured to provide a flow path for the second fluid (shown in figure 1), wherein 
the at least one second heat exchange pipe (104) comprises at least one partition plate configured to partition a second inner space of the at least one second heat exchange pipe (“the present invention allows microchannel flat tubes to be used in a liquid to liquid or liquid to two-phase medium heat exchanger”, ¶ [33], see also “Referring now to FIGS. 2 through 5, details of first module 126 are shown. It should be understood that second module 128 will have a similar structure”, ¶ [26], wherein the channels (140) are partitioned and “may be of any size and shape”, ¶ [32]) into at least two spaces, and
the at least one second heat exchange pipe (104) is disposed outside of the at least one first heat exchange pipe in the radical direction of the roll shape (shown in figure 1, wherein the second tube (104) has a larger diameter than the first tube (102)), and is rolled with a radius larger than a radius of the at least one first heat exchange pipe (shown in figure 1). Although Grabon states, “In one preferred embodiment, first tubes 102 of heat exchanger 100 have different structures than adjacent second tubes 104, based on the working fluid being carried through the tube. For example, if first tubes 102 were carrying water and second tubes 104 were carrying refrigerant in boiling or condensation, the size and shape of the tube, as well as the size, shape, and number of microchannels within the tubes could be varied to compensate for the different heat transfer coefficients and pressure drops on the water side and on the refrigerant side” ¶ [37]), Grabon fails to explicitly disclose the at least one partition plate is not disposed in a first inner space of the at least one first heat exchange pipe.
Yoshida, also drawn to a spiral heat exchanger (see figure 8), teaches at least one second heat exchange pipe (41a) comprises at least one partition plate (shown in figure 9, being the wall that separate the fluid channels (47)) configured to partition a second inner space of the at least one second heat exchange pipe (shown in figure 9) and the at least one partition plate is not disposed in a first inner space of at least one first heat exchange pipe (22b). Yoshida states, “In the water heat exchanger of the present invention, the number of the water passageway holes formed inside the sparely holed flat pipe, which is the water pipe, is one or two. Thus, reducing the number of the water passageway holes to one or two makes it possible to simplify the formation of the sparely holed flat pipe and to adopt, for example, various methods as needed to form the sparely holed flat pipe” ¶ [11]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide Grabon with at least one partition plate not being disposed in a first inner space of the at least one first heat exchange pipe, as taught by Yoshida, the motivation being to regulate pressure drop within a flow path or to simplify the assembly of the tube thereby allowing the deployment  of various manufacturing methods.         
In product-by-process claims, as in Claim 1, “once a product appearing to be substantially identical is found and a 35 U.S.C. 103 rejection [is] made, the burden shifts to the applicant to show an unobvious difference” MPEP 2113.  	
This rejection under 35 U.S.C. 103 is proper because the "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted)…Furthermore, "[b]ecause validity is determined based on the requirements of patentability, a patent is invalid if a product made by the process recited in a product-by-process claim is anticipated by or obvious from prior art products, even if those prior art products are made by different processes." Amgen Inc. v. F. Hoffman-La Roche Ltd., 580 F.3d 1340, 1370 n 14, 92 USPQ2d 1289, 1312, n 14 (Fed. Cir. 2009). The limitations regarding “are rolled together in a roll shape” are drawn to methods of production and not the structural aspects of the instant invention.	
Regarding Claim 3, Grabon further discloses the second heat exchanger (128) further comprises: 
a second outer header (120) having a second inlet into which the second fluid flows (shown in figure 1); 
a second inner header (122) having a second outlet from which the second fluid is discharged and being spaced apart from the second outer header (shown in figure 1) and wherein
the at least one second heat exchange pipe (104) is disposed between the second outer header and the second inner header (shown in figure 1), the flow path connecting the second outer header and the second inner header (shown in figure 1).
Regarding Claim 8, Grabon further discloses the at least one first heat exchange pipe comes in surface contact with the at least one second heat exchange pipe (“To overcome this problem, the preferred embodiment of the present invention uses metal tubes that are brazed together”, ¶ [30]).
Regarding Claim 10, Grabon further discloses a thermal grease positioned between the at least one first heat exchange pipe and the at least one second heat exchange pipe (“the quality of thermal contact between adjacent tubes may be increased by using a high conductivity grease, a glue, or by means of a mechanical bonding process” ¶ [30]).
Regarding Claim 11, Grabon further discloses the first fluid comprises water and the second fluid comprise a refrigerant (“the first fluid is water and the second fluid is a refrigerant”, claim 4 and “Working fluids 112, 114 may be a liquid, a gas, or a two-phase medium. Preferably, one of the working fluids 112,114 is water, and the other fluid is a refrigerant”, ¶ [24]). 

Claims 12-19 are rejected under 35 U.S.C. 103 as being unpatentable over Grabon (US PG Pub. 2009/0114380) in view of Yoshida et al. (US PG Pub. 20110271711) hereinafter referred to as Grabon and Yoshida, respectively.
Regarding Claim 12, Grabon discloses a heat exchanger, comprising: 
a first heat exchanger (126) into or from which water (see claim 4 of Grabon and ¶ [24]) flows or is discharged (shown in figure 1); and 
a second heat exchanger (128) into or from which a refrigerant (see claim 4 of Grabon and ¶ [24]) flows or is discharged (shown in figure 1), the second heat exchanger being adjacent to the first heat exchanger (shown in figure 1), wherein 
the first heat exchanger and the second heat exchanger are rolled together (“To accomplish the rotation of first tube 102 and second tube 104, a rolling mechanism 138 may be used to apply force to the tubes”, ¶ [35 in a roll shape (shown in figure 1, wherein the heat exchangers are displayed in a spiral shape), are alternately disposed in a radial direction (shown in figure 1), and are in direct contact with each other (“To overcome this problem, the preferred embodiment of the present invention uses metal tubes that are brazed together”, ¶ [30]), wherein
the first heat exchanger (126) comprises at least one first heat exchange pipe (102) configured to provide a flow path for the water (shown in figure 1), and
the second heat exchanger (128) comprises at least one second heat exchange pipe (104) configured to provide a flow path for the refrigerant (shown in figure 1), wherein 
the at least one second heat exchange pipe (104) comprises at least one partition plate configured to partition a second inner space of the at least one second heat exchange pipe (“the present invention allows microchannel flat tubes to be used in a liquid to liquid or liquid to two-phase medium heat exchanger”, ¶ [33], see also “Referring now to FIGS. 2 through 5, details of first module 126 are shown. It should be understood that second module 128 will have a similar structure”, ¶ [26], wherein the channels (140) are partitioned and “may be of any size and shape”, ¶ [32]) into at least two spaces to reduce a pressure of the refrigerant (see functional language analysis below), and 
the at least one first heat exchange pipe (102) and the at least one second heat exchange pipe (104) are rolled such that the at least one second heat exchange pipe including the at least one partition plate is disposed between radial layers of the at least one first heat exchange pipe (shown in figure 1). Although Grabon states, “In one preferred embodiment, first tubes 102 of heat exchanger 100 have different structures than adjacent second tubes 104, based on the working fluid being carried through the tube. For example, if first tubes 102 were carrying water and second tubes 104 were carrying refrigerant in boiling or condensation, the size and shape of the tube, as well as the size, shape, and number of microchannels within the tubes could be varied to compensate for the different heat transfer coefficients and pressure drops on the water side and on the refrigerant side” ¶ [37]), Grabon fails to explicitly disclose the at least one partition plate is not disposed in a first inner space of the at least one first heat exchange pipe.
Yoshida, also drawn to a spiral heat exchanger (see figure 8), teaches at least one second heat exchange pipe (41a) comprises at least one partition plate (shown in figure 9, being the wall that separate the fluid channels (47)) configured to partition a second inner space of the at least one second heat exchange pipe (shown in figure 9) and the at least one partition plate is not disposed in a first inner space of at least one first heat exchange pipe (22b). Yoshida states, “In the water heat exchanger of the present invention, the number of the water passageway holes formed inside the sparely holed flat pipe, which is the water pipe, is one or two. Thus, reducing the number of the water passageway holes to one or two makes it possible to simplify the formation of the sparely holed flat pipe and to adopt, for example, various methods as needed to form the sparely holed flat pipe” ¶ [11]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide Grabon with at least one partition plate not being disposed in a first inner space of the at least one first heat exchange pipe, as taught by Yoshida, the motivation being to regulate pressure drop within a flow path or to simplify the assembly of the tube thereby allowing the deployment  of various manufacturing methods.         
Regarding limitations “water” and “refrigerant” recited in Claim 12, which are directed to working mediums, it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.” Further, a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim, as is the case here. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). See MPEP 2114.
In product-by-process claims, as in Claim 12, “once a product appearing to be substantially identical is found and a 35 U.S.C. 103 rejection [is] made, the burden shifts to the applicant to show an unobvious difference” MPEP 2113.  	
This rejection under 35 U.S.C. 103 is proper because the "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted)…Furthermore, "[b]ecause validity is determined based on the requirements of patentability, a patent is invalid if a product made by the process recited in a product-by-process claim is anticipated by or obvious from prior art products, even if those prior art products are made by different processes." Amgen Inc. v. F. Hoffman-La Roche Ltd., 580 F.3d 1340, 1370 n 14, 92 USPQ2d 1289, 1312, n 14 (Fed. Cir. 2009). The limitations regarding “rolled” and “are rolled together in a roll shape” are drawn to methods of production and not the structural aspects of the instant invention.	
Regarding Claim 12, MPEP 2114 II clearly states “[A]pparatus claims cover what a device is, not what a device does" and a claim having a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim.” Because Claim 12 fails to further limit the apparatus in terms of structure, but rather only recite further functional limitations, regarding “to reduce a pressure of the refrigerant”, the invention as taught by the combined teachings of Grabon and Yoshida are deemed fully capable of performing such function. Grabon comprises a tube being divided into separate spaces which is capable of being reducing pressure. Therefore, the claim limitations are met by the combination of the references put forth in this action. 
Regarding Claim 13, a modified Grabon further teaches the first heat exchanger (126) further comprises: 
a first inner header (116) having a first inlet into which the water flows (shown in figure 1); 
a first outer header (118) having a first outlet from which the water is discharged (shown in figure 1) and being spaced apart from the first inner header (shown in figure 1), and wherein
 the at least one first heat exchange pipe (102) is disposed between the first inner header and the first outer header (shown in figure 1), the flow path connecting the first inner header and the first outer header (shown in figure 1).
Regarding Claim 14, a modified Grabon further teaches the second heat exchanger further comprises: 
a second outer header (120) having a second inlet into which the refrigerant flows (shown in figure 1); 
a second inner header (122) having a second outlet from which the refrigerant is discharged (shown in figure 1) and being spaced apart from the second outer header (shown in figure 1), and wherein 
the at least one second heat exchange pipe (104) is disposed between the second outer header and the second inner header (shown in figure 1), the flow path connecting the second outer header and the second inner header (shown in figure 1).
Regarding Claim 15, a modified Grabon further teaches a flow path for the water is formed in an inner space of the first inner header (the working fluid flows from the inner header (116), through the pipes (102) to the outer header (118)); 
the flow path of the water is formed in an inner space of the first outer header (shown in figure 1); 
a flow path for the at least one first heat exchange pipe (102) includes a first end that communicates with the inner space of the first inner header (shown in figure 1), and a second end that communicates with the inner space of the first outer header (shown in figure 1); 
a flow path for the refrigerant is formed in the inner space of the second inner header (the working fluid flows from the inner header (122), through the pipes (104) to the outer header (120));
the flow path of the refrigerant is formed in the inner space of the second outer header (shown in figure 1); and 
a flow path for the at least one second heat exchange pipe (104) includes a first end that communicates with the inner space of the second inner header (shown in figure 1), and a second end that communicates with the inner space of the second outer header (shown in figure 1).
Regarding Claim 16, Grabon further discloses the water moves while drawing a spiral trajectory along the flow path for the at least one first heat exchange pipe (102, shown in figure 1), and the refrigerant moves while drawing a spiral trajectory parallel to the spiral trajectory of the water along the flow path for the at least one second heat exchange pipe (104, shown in figure 1).
Regarding Claim 17, Grabon further discloses the first inner header (116) and the first outer header (118) are elongated in a same direction (shown in figure 1);
the at least one first heat exchange pipe (102) comprises a plurality of first heat exchange pipes (shown in figure 3), 
each of the plurality of first heat exchange pipes including the first inner space forming the flow path for the water (shown in figure 5) and the plurality of first heat exchange pipes being sequentially arranged in a longitudinal direction of the first inner header (shown in figure 3); 
the second inner header and the second outer header are elongated in a longitudinal direction of the first inner header (shown in figure 1, wherein all headers of the heat exchangers (126 and 128) extend in the same direction); and 
the at least one second heat exchange pipe (104) comprises a plurality of second heat exchange pipes (shown in figure 3, see also ¶ [26]), 
each of the plurality of second heat exchange pipes including the second inner space forming the flow path for the refrigerant (shown in figure 5) and the plurality of second heat exchange pipes being sequentially arranged in a longitudinal direction of the second inner header (shown in figure 3).
Regarding Claim 18, Grabon further discloses the at least one first heat exchange pipe comes in surface contact with the at least one second heat exchange pipe (“To overcome this problem, the preferred embodiment of the present invention uses metal tubes that are brazed together”, ¶ [30]).
Regarding Claim 19, Grabon further discloses the at least one first heat exchange pipe and the at least one second heat exchange pipe comprise a metallic material (”metal tubes” ¶ [30]) having elasticity (shown in figures 1 and 6-8, wherein the heat exchanger pipes are shown being rolled and therefore have a degree of elasticity).

Claims 12-14, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Grabon (US PG Pub. 2009/0114380) in view of Yoshida et al. (US PG Pub. 20110271711) hereinafter referred to as Grabon and Yoshida, respectively.
Regarding Claim 12, Grabon discloses a heat exchanger, comprising: 
a first heat exchanger (126) into or from which water (see claim 4 and ¶ [24]) flows or is discharged (shown in figure 1); and 
a second heat exchanger (128) into or from which a refrigerant (see claim 4 and ¶ [24]) flows or is discharged (shown in figure 1), the second heat exchanger being adjacent to the first heat exchanger (shown in figure 1), wherein 
the first heat exchanger and the second heat exchanger are rolled together (“To accomplish the rotation of first tube 102 and second tube 104, a rolling mechanism 138 may be used to apply force to the tubes”, ¶ [35 in a roll shape (shown in figure 1, wherein the heat exchangers are displayed in a spiral shape), are alternately disposed in a radial direction (shown in figure 1), and are in indirect contact with each other (“the quality of thermal contact between adjacent tubes may be increased by using a high conductivity grease, a glue, or by means of a mechanical bonding process” ¶ [30], underline for emphasis), wherein
the first heat exchanger (126) comprises at least one first heat exchange pipe (102) configured to provide a flow path for the water (shown in figure 1), and
the second heat exchanger (128) comprises at least one second heat exchange pipe (104) configured to provide a flow path for the refrigerant (shown in figure 1), wherein 
the at least one second heat exchange pipe (104) comprises at least one partition plate configured to partition a second inner space of the at least one second heat exchange pipe (“the present invention allows microchannel flat tubes to be used in a liquid to liquid or liquid to two-phase medium heat exchanger”, ¶ [33], see also “Referring now to FIGS. 2 through 5, details of first module 126 are shown. It should be understood that second module 128 will have a similar structure”, ¶ [26], wherein the channels (140) are partitioned and “may be of any size and shape”, ¶ [32]) into at least two spaces to reduce a pressure of the refrigerant (see functional language analysis below), and 
the at least one first heat exchange pipe (102) and the at least one second heat exchange pipe (104) are rolled such that the at least one second heat exchange pipe including the at least one partition plate is disposed between radial layers of the at least one first heat exchange pipe (shown in figure 1). Although Grabon states, “In one preferred embodiment, first tubes 102 of heat exchanger 100 have different structures than adjacent second tubes 104, based on the working fluid being carried through the tube. For example, if first tubes 102 were carrying water and second tubes 104 were carrying refrigerant in boiling or condensation, the size and shape of the tube, as well as the size, shape, and number of microchannels within the tubes could be varied to compensate for the different heat transfer coefficients and pressure drops on the water side and on the refrigerant side” ¶ [37]), Grabon fails to explicitly disclose the at least one partition plate is not disposed in a first inner space of the at least one first heat exchange pipe.
Yoshida, also drawn to a spiral heat exchanger (see figure 8), teaches at least one second heat exchange pipe (41a) comprises at least one partition plate (shown in figure 9, being the wall that separate the fluid channels (47)) configured to partition a second inner space of the at least one second heat exchange pipe (shown in figure 9) and the at least one partition plate is not disposed in a first inner space of at least one first heat exchange pipe (22b). Yoshida states, “In the water heat exchanger of the present invention, the number of the water passageway holes formed inside the sparely holed flat pipe, which is the water pipe, is one or two. Thus, reducing the number of the water passageway holes to one or two makes it possible to simplify the formation of the sparely holed flat pipe and to adopt, for example, various methods as needed to form the sparely holed flat pipe” ¶ [11]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide Grabon with at least one partition plate not being disposed in a first inner space of the at least one first heat exchange pipe, as taught by Yoshida, the motivation being to regulate pressure drop within a flow path or to simplify the assembly of the tube thereby allowing the deployment  of various manufacturing methods.         
Regarding limitations “water” and “refrigerant” recited in Claim 12, which are directed to working mediums, it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.” Further, a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim, as is the case here. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). See MPEP 2114.
In product-by-process claims, as in Claim 12, “once a product appearing to be substantially identical is found and a 35 U.S.C. 103 rejection [is] made, the burden shifts to the applicant to show an unobvious difference” MPEP 2113.  	
This rejection under 35 U.S.C. 103 is proper because the "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted)…Furthermore, "[b]ecause validity is determined based on the requirements of patentability, a patent is invalid if a product made by the process recited in a product-by-process claim is anticipated by or obvious from prior art products, even if those prior art products are made by different processes." Amgen Inc. v. F. Hoffman-La Roche Ltd., 580 F.3d 1340, 1370 n 14, 92 USPQ2d 1289, 1312, n 14 (Fed. Cir. 2009). The limitations regarding “rolled” and “are rolled together in a roll shape” are drawn to methods of production and not the structural aspects of the instant invention.	
Regarding Claim 12, MPEP 2114 II clearly states “[A]pparatus claims cover what a device is, not what a device does" and a claim having a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim.” Because Claim 12 fails to further limit the apparatus in terms of structure, but rather only recite further functional limitations, regarding “to reduce a pressure of the refrigerant”, the invention as taught by the combined teachings of Grabon and Yoshida are deemed fully capable of performing such function. Grabon comprises a tube being divided into separate spaces which is capable of being reducing pressure. Therefore, the claim limitations are met by the combination of the references put forth in this action. 
Regarding Claim 13, a modified Grabon further teaches the first heat exchanger (126) further comprises: 
a first inner header (116) having a first inlet into which the water flows (shown in figure 1); 
a first outer header (118) having a first outlet from which the water is discharged (shown in figure 1) and being spaced apart from the first inner header (shown in figure 1), and wherein
 the at least one first heat exchange pipe (102) is disposed between the first inner header and the first outer header (shown in figure 1), the flow path connecting the first inner header and the first outer header (shown in figure 1).
Regarding Claim 14, a modified Grabon further teaches the second heat exchanger further comprises: 
a second outer header (120) having a second inlet into which the refrigerant flows (shown in figure 1); 
a second inner header (122) having a second outlet from which the refrigerant is discharged (shown in figure 1) and being spaced apart from the second outer header (shown in figure 1), and wherein 
the at least one second heat exchange pipe (104) is disposed between the second outer header and the second inner header (shown in figure 1), the flow path connecting the second outer header and the second inner header (shown in figure 1).
Regarding Claim 18, Grabon further discloses the at least one first heat exchange pipe comes in surface contact with the at least one second heat exchange pipe (“To overcome this problem, the preferred embodiment of the present invention uses metal tubes that are brazed together”, ¶ [30]).
	Regarding Claim 20, Grabon further discloses a thermal grease positioned between the at least one first heat exchange pipe and the at least one second heat exchange pipe (“the quality of thermal contact between adjacent tubes may be increased by using a high conductivity grease, a glue, or by means of a mechanical bonding process” ¶ [30]).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Please see the new interpretation of Grabon and the addition of Yoshida that teaches the amended claims. 

Conclusion	
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL ALVARE whose telephone number is (571)272-8611. The examiner can normally be reached Monday-Friday 0930-1800.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL ALVARE/Primary Examiner, Art Unit 3763